Cole, J.
We are inclined to hold the demurrer frivolous, within the rule laid down in Cottrill v. Cramer, 40 Wis., 555, the latest decision upon the subject. It is there said by the chief justice, that “the mere reading of the pleadings should be sufficient to disclose, without deliberation and beyond doubt, that the defense is sham or irrelevant.’5 p. 559. It seems to us only necessary to read the complaint to see that it states a cause of action. The objections taken to the matters therein stated are mere refined verbal criticisms, without any substantial merit. It is said that there is a misjoinder of causes of action: one being for goods sold and delivered to the defendants under the firm name; the other being upon the accept-*135anee of the defendant Sedgwick. The action is not upon the bill of exchange, as a bare reading of the complaint will show, but is for goods sold and delivered.- But were it otherwise, as the bill was drawn upon the partnership for goods sold to the partnership, an acceptance by one partner in his own name would bind the firm. This is too well settled to require the citation of authorities in its support.
By the Cov/rt. — The order of the circuit court is affirmed.
ByaN, C. J., and LyoN, J., took no part.